DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woodford et al.  (US 7808324).
	As to claim 1, Woodford et al.’s figure 1 shows an apparatus comprising: a multimode voltage pump (10) configured to provide a pumped voltage (Vout) having a magnitude greater than a magnitude of a supply voltage (Vbatt, Col. 7, Table 1), wherein a mode of operation of the multi-mode voltage pump is selected from a plurality of modes each providing a pumped voltage having a different magnitude based on temperature (col. 4, lines 57-67).
	As to claim 2, figure 1 shows a multistage pump circuit (10) configured to provide the pumped voltage (Vout) in response to control signals (signals controlling the transistors shown in figure 4), wherein the control signals are based on the selected mode (CP Mode).
	As to claim 8, figure 1 shows that the multi-mode voltage pump comprises a mode control circuit (12) configured to receive a temperature signal and to select a mode from the plurality of modes based on a value of the temperature signal.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8-12, 16, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kleveland (US 20020130701) in view of Woodford et al. (US 7808324).
	As to claim 1, Kleveland’s figure 1 shows an apparatus comprising: a multimode voltage pump (13) configured to provide a pumped voltage (Vhigh) having a magnitude greater than a magnitude of a supply voltage (Vdd), wherein a mode of operation of the multi-mode voltage pump is selected from a plurality of modes each providing a pumped voltage having a different magnitude.  Figure 1 fails to show that the selected mode is based on temperature.  However, Woodford et al.’s figure 1 shows a multimode voltage pump circuit that its output voltage is selected based on temperature.  Therefore, it would have been obvious to one having ordinary skill in the art to select Kleveland’s output voltage based on temperature for the purpose of providing more precise output voltage.
	As to claim 2, the modified Kleveland’s figure 1 shows a multistage pump circuit (13) configured to provide the pumped voltage (Vhigh) in response to control signals (Clk1-Clk4), wherein the control signals are based on the selected mode (E1-E3).
	As to claim 8, the modified Kleveland’s figure 1 shows that the multi-mode voltage pump comprises a mode control circuit (Woodford’s 12) configured to receive a temperature signal and to select a mode from the plurality of modes based on a value of the temperature signal.
	As to claim 9, programmable fuse/antifuse used to generate control signal is well known in the art.  It would have been obvious to one having ordinary skill in the art to include programmable 
	Claims 10-12, 16 and 20 recite similar limitations of claims above.  Therefore, they are rejected for the same reasons.
	As to claim 19, comparing a value with a programmable element bank is well known in the art.  It would have been obvious to one having ordinary skill in the art to compare the temperature value with a programmable element bank in a temperature monitor circuit for the purpose of providing a programmable temperature monitor circuit.

Claims 3-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kleveland (US 20020130701) in view of Woodford et al. (US 7808324) and Rader et al. (US 20090016085).
	As to claim 3, the modified Kleveland’s figure 1 shows that the selected mode causes the
multistage pump circuit to operate in one of a single stage mode (when E1 is high), a two stages mode (when E2 is high), or a mixed stage mode, wherein the single stage mode uses a single stage (stage 1), the two stage mode uses two stages (stage 1 and stage2).  Figure 1 fails to show that the mixed stage mode uses a mixture of the single stage and the two stages.  However, Rader et al.’s figure 3 shows a charge pump circuit having mixed stage (dual mode 102 or 106)  and two or more stages mode (104 or 108) between two operation modes.  Therefore, it would have been obvious to one having ordinary skill in the art to further include a mixed stage mode in Kleveland’s figure 1 for the purpose of ensuring the output voltage smoothly varying during the transition between different modes. 
	As to claim 4, the modified Kleveland’s figure 1 shows a first stage (stage 2) configured to provide a first stage output voltage: and a second stage (state 2) configured to provide the pumped 
	As to claim 5, the modified Kleveland’s figure 1 shows that the second stage (stage 1 and 24a) comprises first circuitry (24a) and second circuitry, wherein, during at least part of a precharge period,  the first circuitry is enabled to precharge a boost node (16a) of the second circuitry based on the supply voltage in  response to the selected mode being one of the single stage mode or the mixed stage mode,
wherein, during at least part of the precharge period, a precharge portion of the second circuitry
is enabled to precharge the boost node of the second circuitry based on the first stage output voltage (when E2 is high stage 2 is enabled and precharges node 16a to voltage at the output of stage 2) in response to the selected mode being one of the two stage mode or the mixed stage mode, and wherein, during a boost period following the precharge period, a boost portion (stage 1) of the second circuitry is enabled to charge a voltage of the boost node of the second circuitry to provide the pumped voltage.
	As to claim 6, the modified Kleveland’s figure 1 shows that in response to the selected mode
Being the mixed stage mode: the first circuitry (stage 2) is enabled to precharge the boost node (16a) of the second circuitry during a first part of the precharge period and disabled during a second part of the precharge period (when only stage 1 is selected): and the precharge portion (24a) of the second circuitry is enabled to precharge the boost node of the second circuitry during the second part of the precharge period and disabled daring the first part of the precharge period.
	As to claim 7, the modified Kleveland’s figure 1 shows that the multi-mode voltage pump comprises a multi-mode control circuit (52b-52d) configured to provide the control signals to the multistage pump circuit based on an oscillator signal and the selected mode, wherein the control signals control circuitry of the multistage pump circuit to provide the pumped voltage.

	As to claim 9, programmable fuse/antifuse used to generate control signal is well known in the art.  It would have been obvious to one having ordinary skill in the art to include programmable fuse/antifuse in Woodford et al.’s 12 for the purpose of providing more precise control signals.  Therefore, the modified Kleveland’s figure 1 shows that the mode control circuit is configured to read values programmed into a fuse or an anti-fuse bank to select the made based on the values programmed into the fuse or the anti-fuse bank and the value of the temperature signal.
	Claims 10-20 recite similar limitations of claims above.  Therefore, they are rejected for the same reasons. As further regarding claim 19, comparing a value with a programmable element bank is well known in the art.  It would have been obvious to one having ordinary skill in the art to compare the temperature value with a programmable element bank in a temperature monitor circuit for the purpose of providing a programmable temperature monitor circuit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-QUAN TRA whose telephone number is (571)272-1755. The examiner can normally be reached Mon-Fri from 8:00 A.M.-5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/QUAN TRA/
Primary Examiner
Art Unit 2842